DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on May 9, 2022 has been entered. The claims pending in this application are claims 36-48, 50, and 54-59 wherein claims 40-45 and 54-59 have been withdrawn due to the restriction requirement mailed on July 26, 2021. The objections not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on May 9, 2022. Claims 36-39, 46-48, and 50 will be examined. 

Drawings
Newly Figures 37B to 37G, 40A, 4B, 40 D to 4F, and 40 H to 40L submitted on May 9, 2022 have been accepted by the office. However, some words in Figures 45A and 45B still cannot be recognized. Applicant is required to submit new Figures 45A and 45B. No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36-39, 46-48, and 50 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kauppinen et al., (US 2007/0099196 A1, published on May 3, 2007). 
Regarding claims 36-39, 46-48, and 50, Kauppinen et al., teach a composition comprising: at least three polynucleotide blockers (eg., probes dre-miR125a/LNA, dre-miR30a-5p/LNA and dre-miR220/LNA in Table 1 of page 69) and at least one of the at least three polynucleotide blockers comprises at least one nucleotide analog (ie., LNAs) as recited in claim 36, each of the at least two of the at least three polynucleotide blockers comprises at least one nucleotide analog (ie., LNAs) as recited in claim 37, the composition comprises no more than four polynucleotide blockers (eg., probes dre-miR125a/LNA, dre-miR30a-5p/LNA and dre-miR220/ LNA in Table 1 of page 69) as recited in claim 46, the at least one of the at least three polynucleotide blockers comprises one or more locked nucleic acids (LNAs) as recited in claim 47, the at least one of the at least three polynucleotide blockers comprises at least 5 nucleotide analogues as recited in claim 48, and the at least one of the at least three polynucleotide blockers blocker has a Tm of at least 78 °C (eg., 80 °C  or 81°C) as recited in claim 50 (see paragraphs [0107], [0135], and [0153], and Table 1 in pages 67-69). Although Kauppinen et al., do not teach that the at least three polynucleotide blockers are configured to bind to one or more regions of an adapter-ligated sample nucleic acid, wherein the adapter-ligated sample nucleic acid comprises: i) a first non-complementary region, a first index region, a second non-complementary region, and a first yoke region; and ii) a third non-complementary region, a second index region, a fourth non-complementary region, and a second yoke region; wherein the first yoke region and the second yoke region are complementary, and wherein the first non-complementary region and the second non-complementary region are not complementary; and iii) a genomic insert, located adjacent to the first yoke region and the second yoke region, wherein at least one of the least three polynucleotide blockers is not complementary to the first yoke region or the second yoke region and wherein the at least three polynucleotide blockers do not bind to the genomic insert as recited in claim 36, at least two of the least three polynucleotide blockers is not complementary to the first yoke region or the second yoke region as recited in claim 37, at least one of the first index region and the second index region comprises a barcode identifier as recited in claim 38, and at least one of the first index region and the second index region is 5-15 bases in length as recited in claim 39, since claim 36 is a product claim, the adapter-ligated sample nucleic acid is not a structural limitation of claim 36, the adapter-ligated sample nucleic acid recited in claim 36 can either be synthesized or exists in nature, and at least one nucleotide analog (ie., LNAs) in at least one or two of at least three polynucleotide blockers (eg., probes dre-miR125a/LNA, dre-miR30a-5p/LNA and dre-miR220/ LNA in Table 1 of page 69) can increase the binding between the polynucleotide blocker and the adapter-ligated sample nucleic acid, above limitations recited in claims 36-39 are the intended uses of the at least three polynucleotide blockers. Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey , 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963).
Therefore, Kauppinen et al., teach all limitations recited in claims 36-39, 46-48, and 50. 
Response to Arguments
In page 7, first and second paragraphs of applicant’s remarks, applicant argues that “[W]ithout acquiescing to the Office’s assertions and solely to expedite prosecution, claim 36 is amended to recite: ‘wherein the at least three polynucleotide blockers do not bind to the genomic insert.’ Kauppinen discloses ‘probes dre-miR125a/LNA, dre-miR30a-5p/LNA and dremiR220/LNA in Table 1 of page 69’. Office Action at 4. Kauppinen’s probes are directed at targets (e.g., genomic targets), in contrast to the blockers of amended claim 36. As such, Applicant respectfully requests the rejection of claim 36 and its dependents be withdrawn”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Although applicant argues that “claim 36 is amended to recite: wherein the at least three polynucleotide blockers do not bind to the genomic insert”, since claim 36 is a product claim, the adapter-ligated sample nucleic acid is not a structural limitation of claim 36, the adapter-ligated sample nucleic acid recited in claim 36 can either be synthesized or exists in nature, and at least one nucleotide analog (ie., LNAs) in at least one or two of at least three polynucleotide blockers (eg., probes dre-miR125a/LNA, dre-miR30a-5p/LNA and dre-miR220/ LNA in Table 1 of page 69) can increase the binding between the polynucleotide blocker and the adapter-ligated sample nucleic acid, above limitations recited in claims 36-39 are the intended uses of the at least three polynucleotide blockers. Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey , 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	No claim is allowed. 
7.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 12, 2022